Citation Nr: 0121065	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  97-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation benefits for postoperative 
residuals of a left ankle disability pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran swerved on active duty from April 1953 to April 
1955.

In March 2000 the Board denied entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for postoperative 
residuals of a left ankle disability and the claimant 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).

While the case was pending at the Court the VA Office of the 
General Counsel and the veteran's appointed representative, 
filed a joint motion requesting that the Court vacate the 
March 2000 decision of the Board.  The Court granted the 
request in December 2000 and remanded the case to the Board 
for compliance with the directives that were specified by the 
Court.

The record shows that in statements dated in May 1991 the 
veteran and his representative noted that evidence was added 
to the record with waiver of initial review by the RO.  See 
38 C.F.R. § 20.1304(c) (2000).


FINDING OF FACT

Special VA examinations and medical opinions and diagnostic 
work-ups fail to clinically confirm the presence of an 
additional organic orthopedic or neurologic pathologic 
process or aggravation of a pre-surgical organic left ankle 
disability resulting from surgery by VA in May 1989.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151 based on additional organic orthopedic and/or 
neurologic disability or aggravation of pre-surgical left 
ankle disability resulting from VA surgery in May 1989 have 
not been met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's claims file consists of six volumes.  The 
pertinent evidence of record is reported below.

An October 1986 radiology study of the left ankle and foot 
was interpreted as pertinently revealing degenerative joint 
disease involving the metatarsal phalangeal joint of the 
great toe.

An August 1987 radiographic study of the left ankle disclosed 
minor degenerative arthritis of the tibiotalar joint.  Small 
pseudocystic demineralization in the talus was also noted.

Additional x-ray study of the left ankle in August 1987 
disclosed localized lucent change in the bone architecture of 
the superior medical talus, possibly representing evidence of 
osteochondritis dissecans, or post-traumatic.

An August 1987 Social Service Disability Evaluation 
pertinently noted left ankle pain and radiographic findings 
of degenerative arthritis.

A September 1987 medical record shows the veteran had 
significant problems with his left ankle, reported as 
osteochondritis dissecans or post traumatic changes.

An October 1987 medical record noted the possibility of the 
presence of avascular necrosis of the left ankle.

A December 1987 medical record noted a pertinent impression 
of left foot and ankle pain.

A December 1987 bone scan of both feet noted probable 
degenerative changes in the feet, left greater than right.

A January 1988 History and Physical report shows the veteran 
related that his left ankle began collapsing into inversion 
over the past year.  His condition worsened and he began 
having pain in both the foot and the ankle.  Previous 
radiographic studies were described and it was noted that the 
veteran was being evaluated by VA for necroses of both 
taluses.

A February 1988 magnetic resonance imaging (MRI) reflected a 
two centimeter focal area of bony fragmentation.  This was 
bright on T2 weighted acquisitions, compatible with a focus 
of osteochondritis.

An August 1988 radiographic study of the left ankle disclosed 
minimal spurring of the superior aspect of the neck of the 
talus and of the inferior aspect of the medial malleolus.  
There was also a small cystic change in the head of the talus 
on its medial articulating surface.  This was probably a 
small degenerative cyst.

An August 1988 VA hospital record shows pertinent diagnoses 
of osteochondritis dissecans, left ankle, and degenerative 
joint disease.

An October 1988 x-ray of the right ankle revealed minimal 
spurring of the distal aspect of the medial malleolus.

A May 1989 VA hospital report shows the veteran underwent 
open curettage of the left talus.  It was noted that the 
veteran had undergone an open curettage of the left talus.  
He did very well postoperatively.  He had initially been 
scheduled for arthroscopic surgery; however, due to 
difficulties with this, the above open procedure was 
accomplished.

A May 1989 medical record shows the veteran was prescribed 
Tylenol #3 for severe left foot pain.

In late May 1989 the left foot was casted and the veteran was 
told to stay off his feet.

A July 1989 medical record noted that the veteran's left 
ankle had swelling and severe tenderness on the medial 
aspect.

A July 1989 medical report shows the veteran had broken his 
cast.  There was positive left ankle swelling and tenderness.  
He was recasted with a short leg stand and told to stay off 
his feet.

A mid-September 1989 medical record shows the veteran still 
had left ankle pain.

An October 1989 Professional Home Entertainment record shows 
the veteran could not be considered for employment because he 
was dependent on crutches and a cane for ambulation.

An October 1989 orthopedic clinic record shows the veteran 
had a left osteochondritis dissecans of the talus which was 
still painful.

A December 1989 letter from a previous employer noted that 
the veteran could not perform daily functions because of 
impairments and need for crutches.

A February 1990 physician's note shows the veteran was 
examined for his left ankle. He was noted to have possible 
osteochondritis dissecans.

A February 1990 VA examination report shows the veteran 
reported he gradually developed pain in both ankles over the 
past several years.  The left ankle was reported to swell 
periodically.  The diagnosis was osteochondritis dissecans 
involving the left talus.

A December 1990 VA discharge summary shows examination 
disclosed right and left ankle contusion and right foot 
contusion.  It was noted the veteran's injuries were 
sustained the previous October when he entered a grocery 
store.  He reportedly slipped on a grape.

Physical therapy billing from October to December 1990 for 
the left ankle is documented on file.

A June 1993 medical record shows the veteran had a 
painful/swollen left ankle.

A June 1993 x-ray study of the left ankle disclosed post 
traumatic changes involving the talotibial joint space and 
medial malleolus.  Additional x-ray study disclosed mild 
degenerative changes involving the first metatarsal 
phalangeal joint space.

The left ankle was found to be painful on flexion and 
extension in July 1993.

Additional VA medical record in July 1993 shows the veteran 
had no ankle swelling and no deformity.  Plantar flexion and 
dorsiflexion were normal.  The veteran answered in the 
affirmative as to having pain with normal range of motion.  
He reported that he had fallen due to the left ankle giving 
way.

A November 1993 x-ray of the left ankle disclosed post 
traumatic osteoarthropathy.

An April 1994 medical record shows the veteran was prescribed 
Indomethacin for left ankle pain.  There is additional 
documentation of left ankle pain and a history of surgery on 
the left ankle in 1988.

A July 1994 clinical record shows the left ankle was scoped.

The veteran presented testimony primarily with respect to 
other claims not the part of the current appeal before a 
Hearing Officer at the RO in March 1995.  The veteran, in 
pertinent part, related ankle injury to post service years.

An independent fee basis official orthopedic examination of 
the veteran for VA compensation purposes was conducted in 
February 1999.  The examiner reviewed the veteran's six 
volume claims file.  He diagnosed fairly advanced arthritic 
changes in the ankle.  He stated that he had reviewed the 
veteran's file and it was his opinion that there were no 
additional disabilities that may have resulted from the 
operative procedure on the left ankle performed at the VA 
hospital in May 1999.

Furthermore, he noted, it was his opinion that there was a 
minimal degree of medical probability that the veteran 
developed additional left ankle disabilities or aggravated 
preexisting left ankle disabilities due to the VA treatment, 
including the operative procedure in May 1999.  After 
reviewing the file, it was his opinion, if anything, that 
treatment of the left ankle by operative procedure at the VA 
medical center in May 1989 improved the condition of the 
veteran's ankle.

VA conducted a special orthopedic examination of the veteran 
nearly one week following the independent medical examination 
reported above.  The VA examiner noted he had reviewed the 
entire six volume claims file.  The examination concluded in 
a diagnosis of osteochondritis dissecans, status 
postoperative with secondary osteoarthritis.

The VA examiner commented that osteochondritis dissecans is a 
disease of unknown origin.  It was believed to be a vascular 
insufficiency to the subchondral bone.  The standard of 
treatment in 1989 and up until very recently was to drill the 
base of the osteochondrotic areas with a Kirchner wire or a 
drill to encourage granulation tissue to grow.  That 
procedure worked part of the time.  It was not very good, but 
it was the only thing to do until the prior year.

The procedure that was done was normal.  The progression of 
osteochondritis dissecans to severe osteoarthritis was a 
common one, as a matter of fact, it was more common for it to 
progress significantly than to do anything else.  It was not 
unusual to have bodies as well.

The VA examiner recorded that he did not find any medical 
mystery in the veteran's case.  He had osteochondritis 
dissecans which appeared many years after he was out of 
service.  It was treated in the standard manner, and the 
disease had gone on to progress to osteoarthritis which is 
the rule, rather than the exception.  The veteran currently 
had limitation of motion in a painful ankle.  Despite this, 
he worked 10 hours a day as a security guard.  He was working 
as a security guard from 1986 on, that was prior to the time 
he had the arthroscopic surgery.  The VA examiner recorded 
that he had no criticisms of the surgery.  It was the 
standard of the medical community at the time and was noted 
several times above.  It continued to be the standard of the 
medical community until chondro-site grafting had started to 
become popular currently.

The veteran recently submitted July 2000 color photographs of 
his left foot and ankle area undertaken at a VA facility.  

Also submitted were numerous duplicate copies of documents on 
file including VA medical records and examination reports as 
well as procedural administrative documents in which the 
veteran inserted handwritten editorial comments on his 
position.   

Criteria
Duty to Assist

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 VCAA of 2000 (November 9, 2000; 114 Stat. 2096) 
be codified at 38 U.S.C.A. § 5103(a).  This law eliminates 
the well-grounded requirement and amplifies the duty to 
notify and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the VCAA of 
2000, signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the VCAA of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the VCAA of 2000 signed into law November 9, 2000, to 
be codified at 38 U.S.C.A. § 5103A(b)(1), (2).  
The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(b)(3).  Current law more specifically provides that 
the assistance provided by the Secretary shall include 
obtaining the following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the VCAA of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(d).  

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, alters former 38 U.S.C.A. § 5107, and now 
provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. § 5107.

Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected." 
38 U.S.C.A. § 1151.

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3), formerly required 
that in order for compensation to be payable under § 1151, 
there must be a showing that the additional disability was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instances of indicated fault on 
the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 state that where it is determined that there 
is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability. 
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. § 
3.358(c)(3), now provides: Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.



Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.

However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 U.S.C.A. § 
1151, filed before October 1, 1997, must be adjudicated under 
the code provisions as they existed prior to that date. 
See VAOPGCPREC 40-97.

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt doctrine to the 
appellant.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107)'; 38 C.F.R. §§ 3.102, 4.3 (2000).



Analysis

Duty to Assist

In this case, the Board finds that the veteran will not be 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran and his representative have been afforded the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and have done so.

The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  They include 
the post service VA and private medical records including 
reports of special VA orthopedic and independent orthopedic 
fee basis examinations in 1999.  The voluminous record 
appears to be complete.

The evidence pertaining to the issue of entitlement to 
compensation benefits for postoperative residuals of a left 
ankle disability pursuant to the provisions of 
38 U.S.C.A. § 1151 is complete for rating purposes at this 
time.  Neither the veteran nor his representative have 
identified any pertinent outstanding records which the RO has 
not attempted to obtain.  

As the RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of the veteran's 
claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

38 U.S.C.A. § 1151

The Board initially notes that, in this case, the provisions 
of 38 U.S.C.A. § 1151, in effect prior to October 1, 1997, 
are more favorable to the claim, inasmuch as negligence need 
not be established in order for the appellant to prevail.  
However, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed before October 1, 
1997, the provisions of 38 U.S.C.A. § 1151 in effect from 
October 1, 1997 forward are inapplicable to the claim.  See 
VAOPGCPREC 40-97.

As to the claim for compensation benefits for postoperative 
residuals of a left ankle disability pursuant to the 
provisions of 38 U.S.C.A. § 1151, the Board notes that under 
the law, in the context of this issue on appeal, where it is 
determined that there is disability resulting from VA 
treatment, compensation will be payable in the same manner as 
if such disability were service-connected.  38 U.S.C.A. § 
1151; 
38 C.F.R. § 3.358.

In the case at hand, there is no medical evidence that the 
veteran has a left ankle disability resulting from or 
aggravated by VA hospitalization, medical examination, or 
treatment.  There are no medical opinions in VA or non-VA 
medical records linking a left ankle disability to VA 
hospitalization, medical examination, or treatment.  In fact, 
the only opinions of record, an opinion from a competent VA 
medical professional, and an opinion from an independent or 
private medical professional, obtained in February 1999, 
discount any relationship between the veteran's current left 
ankle disability and any VA treatment be it the May 1989 
hospitalization surgical procedure, examination or other 
treatment.

These competent medical professionals opined that the 
treatment received by the veteran was the standard treatment 
performed during the time period in which it was 
accomplished; namely, May 1989.  The medical professionals 
made it clear that there was no aggravation of any 
preexisting left ankle disorder present prior to the subject 
May 1989 surgery performed at a VA medical facility.  



In fact, the independent medical professional opined that the 
VA procedure in May 1989 actually improved the condition of 
the veteran's left ankle.  The other medical professional 
clearly opined that he had no criticisms of the VA procedure 
performed in May 1989.

The veteran has contended that VA medical treatment, 
particularly the May 1989 surgical procedure, aggravated his 
left ankle condition or caused the development of a chronic 
condition as a result of the surgery.

Irrespective of the etiology the veteran may offer to account 
for any left ankle disability which may be present, the Board 
notes that, generally speaking, lay persons are not competent 
to offer evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492. 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be productive as to the facts under 
consideration).  The record is absent evidence demonstrating 
that the veteran has the requisite medical expertise this 
time to offer competent medical opinions on the present issue 
under consideration.  Id. at 495.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether any 
left ankle disability the veteran may have is related to VA 
hospitalization, medical or surgical treatment, or 
examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In the instant case, the issue of whether the May 1989 VA 
hospitalization, medical and/or surgical treatment, or 
examinations caused or aggravated a left ankle disability 
requires competent medical evidence.  In the absence of 
competent medical evidence linking any left ankle disability 
the veteran may presently have to VA hospitalization, medical 
or surgical treatment, or examinations, the Board must deny 
the veteran's claim.


Significantly, the special VA examinations and medical 
opinions and diagnostic 
work-ups fail to clinically confirm the presence of an 
additional organic orthopedic or neurologic pathologic 
process or aggravation of a pre-surgical organic left ankle 
disability resulting from surgery by VA in May 1989.  

The Board has considered the doctrine of reasonable doubt; 
However, the preponderance of the evidence is against the 
veteran's claim.  


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for postoperative residuals 
of a left ankle disability is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

